DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 26 August 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/054,035 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 26 August 2021 is acknowledged and entered.  Following the amendment, claims 48 and 61-64 are canceled, claims 74-76, 79, 86, 87, 89 and 91-96 are amended, and the new claims 98-104 are added.    
Currently, claims 70-104 are pending, and claims 70, 72, 74-79, 81, 84, 86-88, 91-93, 96-98, 100 and 102 are under consideration.  Claims 71, 73, 80, 82, 83, 85, 89, 90, 94, 95, 99, 101, 103 and 104 are withdrawn from further consideration as being drawn to a non-elected invention/species.
Note, the indicated allowability of claims 70 and 72 in the last Office Action mailed on 5/27/2021 is withdrawn in view of new ground of rejection, which is set forth below.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 48 and 64 are moot as the applicant has canceled the claims.
The lack of enablement rejection of claims 91-93 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s argument.  
The rejection of claims 74-78, 84, 96 and 97 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 1/24/2022, 12/9/2021, 10/19/2021 and 8/26/2021 are acknowledged and have been considered.  A signed copy is attached hereto.  

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 70, 72, 74-79, 81, 84, 86, 96 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 70 and its dependent claims 72, 74-79, 81, 84, 86, 96 and 97 are drawn to a conjugate comprising an IL-21 mutein and an anti-PD-1 antibody; wherein the sequence structure of the anti-PD-1 antibody is not defined.  Thus, the claims encompass any or all anti-PD-1 monoclonal antibodies (due to conjugate).  However, the specification merely discloses two anti-PD-1 monoclonal antibodies, i.e., only very limited number of species meeting the limitations of the claims are ever identified or particularly described in the specification.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, the specification discloses the limited number of species (as compared to the broad genus claimed); and the antibody structure is not predictable, even for the antibodies that bind to the same epitope.  For example, Goel et al. (J. Immunol. 2004; 173:7358-7367) teaches three monoclonal antibodies (2D10, 1H11 and 1H7) against -D-mannopyranoside, wherein all three antibodies bind to the same 12-mer peptide, and appear to bind to a common epitope on the peptide; however, they have very different CDRs (abstract, and Figures 2 and 3, for example).  Thus, one of skill in the art cannot "visualize or recognize" the members of the claimed genus.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Accordingly, the specification does not provide adequate written description of the claimed genus.  Due to the limited species disclosed (two) that meet the limitations of the claims; the breadth of the claimed broad genus, and the lack of predictability for the encompassed PD-1 antibody, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of an anti-PD-1 antibody.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only two anti-PD-1 antibodies disclosed in the specification, but not the full breadth of the claims (“an anti-PD-1 antibody”), meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion:
No claim is allowed.
Claims 87, 88, 91-93, 98, 100 and 102 are objected to as being dependent upon a rejected base claim. 


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/18/22